DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 11/105,425 filed 11/25/2020.
Claims 1-20 are pending.
Claims 2, 5, 11-13, and 16 are rejected under 35 U.S.C. 112(b).
Claims 1-3, 5-13, and 15-19 are rejected under 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg et al. (US Patent Pub 2009/0089630).
Information Disclosure Statement
The information disclosure statement filed 11/25/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “an occupation” twice.  
Appropriate correction is required.

Claim Interpretation
The computer readable storage media of claims 17-20 are interpreted in light of the specification (paras. 0020, 0164) as being limited to non-transitory computer readable storage media.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 5, 11-13, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “a metadata record” in line 2.  It is unclear whether this is a new (i.e., second) metadata record being created or if the limitation was intended to refer to the metadata record recited in the first limitation of claim 1.  The remaining limitations of claim 2 seem to refer to the same limitations as those recited in claim 1.  Clarification is required.
Claim 5 recites “wherein multiple bucket hashes can be generated…” in line 1.  The phrase “can be” makes the limitation optional because the ability to perform a method step does not require that it be performed.  
Claim 5 also recites “the data record” in the last line.  It is unclear which “data record” instance is being referred to, the “data record” in claim 1 or the “single data record” in claim 5.  Clarification is required.
Claim 11 recites “a metadata database”.  It is unclear whether this is a new instance or should refer to the metadata database recited in base claim 10.  Clarification is required.
Claims not identified above are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, and 15-19 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Determining whether claims are statutory under 35 U.S.C. 101 involves a two-step analysis.  Step 1 requires a determination of whether the claims are directed to the statutory categories of invention.  Step 2 requires a determination of whether the claims are directed to a judicial exception without significantly more.  Step 2 is divided into two prongs, with the first prong having a part 1 and part 2.  See MPEP 2106; See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Pursuant to Step 1, claims 1-3 and 5-9 are directed to the statutory category of a process.  Claims 10-13, 15, and 16 are directed to a machine.  Claims 17-19 are directed to a manufacture.  Accordingly, claims 1-3, 5-13, and 15-19 are directed to statutory categories of invention.
Claim 1
Pursuant to Step 2A, part 1, claims are analyzed to determine whether they are directed to an abstract idea.  Under the 2019 PEG, claims are deemed to be directed to an abstract idea if they fall within one of the enumerated categories of (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes.  Here, claim 1 is directed to an abstract idea categorized under mental processes.  Courts consider a mental process if it “can be performed in the human mind, or by a human using a pen and paper.”  MPEP 2016(a)(2)(III).  Claim 1 recites a mental process because the recited steps recite the actions of observations, evaluations, and judgment.  See MPEP 2106(a)(2)(III).  For example, claim 1 recites limitations of “identifying a set of bucket hashes…,” “identifying a number of candidate metadata records in a metadata database …,” and “determining an entity membership …”  These acts amount to a person observing gathered information, evaluating the data, and making judgments (i.e., identifying and determining).  While the claim recites a computer system, it is recited at a high level of generality that does not place meaningful limits on the abstract idea.  Furthermore, while the claim recites “bucket hashes,” the limitations do not require a person to create or generate the bucket hashes but merely to utilize them after they have been generated to perform the identifying and determining steps.  For at least these reasons, the limitations amount to acts of a mental process that can be performed by a person with the aid of a pen and paper.
Pursuant to Step 2A, part 2, claims are analyzed to determine whether the recited abstract idea is integrated into a practical application.  In this case, as explained above, claim 1 merely recite a mental process.  While claim 1 recite additional components in the form of a computer system, as discussed above, it is recited at a high level of generality, which does not add meaningful limits on the recited abstract idea to integrate it into a practical application by providing an improvement to the functioning of a computer or technology, implementing the abstract idea with a particular machine or manufacture that is integral to the claim, effecting a transformation or reduction of a particular article to a different state or thing, nor applying the abstract idea in some meaningful way beyond linking its use to computer technology.  See 2019 PEG.  
Since claim 1 is directed to an abstract idea categorized as a mental process and does not integrate the judicial exception into a practical application, claim 1 is directed to a judicial exception.
Pursuant to Step 2B, claims are analyzed to determine whether they recite significantly more than the abstract idea.  In other words, it is determined whether the claims provide an inventive concept.  In this case, claim 1 does not recite limitations that amount to significantly more than the abstract idea.  The limitations are steps involving processes that can be practically performed by a person with the aid of pen and paper.  For example, a person reviews the set of bucket hashes and comparison information for a data record, identifies candidate metadata records in the database using the set of bucket hashes in some manner, and determining an entity membership for the data record by comparing the comparison information in the metadata record with the comparison information in the candidate metadata records.  These steps amount to data gathering, observation, evaluation, and judgment.  As claimed, these limitations do not improve the functioning of a computer, improve the technology, apply the abstract idea to a particular machine, effect a transformation, nor provide meaningful limitations beyond linking the abstract idea to computer technology.  For at least these reasons, claim 1 is nonstatutory because they are directed to a judicial exception without significantly more.
Claim 2
Pursuant to step 2A, part 1, claim 2 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 2 recites the additional limitations of creating a metadata record for the data record using the set of bucket hashes and the comparison information and updating the metadata record with the entity membership determined for the data record.  These steps merely describe data recordation based on the observation, evaluation, and judgment steps performed in claim 1, which are easily performed by a person. Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 3
Pursuant to step 2A, part 1, claim 3 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 3 recites the additional limitations of generating comparison scores for the comparisons of comparison information and determining the entity membership based on the comparison scores.  These limitations amount to an evaluation (i.e., comparison and generating a score) and judgment (i.e., determining…), which are reasonably performed by a person with the aid of pen and paper.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 5
Pursuant to step 2A, part 1, claim 5 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 5 recites the additional limitations of wherein multiple bucket hashes can be generated in the set of bucket hashes for a single data record and each of the multiple bucket hashes represent only a portion of an attribute in the data record.  While the limitation recites details on the bucket hashes and a set of bucket hashes, the limitation is not required to be performed based on the “can be” phrase.  Furthermore, even if required, the limitation merely describes details of the bucket hashes and set of bucket hashes, which are data gathered by the person to perform the steps recited in base claim 1.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 6
Pursuant to step 2A, part 1, claim 6 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 6 recites the additional limitations of wherein the comparison information comprises at least one of a comparison string or a text string representing information in the data record.  These steps merely describe the type of data observed, evaluated, and judged by the person performing the steps in base claim 1.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 7
Pursuant to step 2A, part 1, claim 7 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 7 recites the additional limitations of wherein the set of bucket hashes is based on one or more of a plurality of different types of data.  These steps merely describe the type of data observed, evaluated, and judged by the person performing the steps in base claim 1.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 8
Pursuant to step 2A, part 1, claim 8 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 8 recites the additional limitations of wherein the metadata record further comprises at least one of various types of attribute data.  These steps merely describe the type of data observed, evaluated, and judged by the person performing the steps in base claim 1.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 9
Pursuant to step 2A, part 1, claim 9 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 9 recites the additional limitations of wherein the set of bucket hashes and the comparison information for the data record are received from an indexing service.  These steps merely describe the source of the data that is observed, evaluated, and judged by the person performing the steps in base claim 1.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 10
Claim 10 is directed to a computer system environment that allows performance of the mental process recited in claim 1 and dependent claim 11, which depends on claim 10.  The computer system and metadata database recited here are recited at a high level of generality and do not provide any meaningful functionality beyond conventional computer processing and storage and database storage in the form of metadata records.  For at least these reasons and the reasons explained with respect to claim 1 above, claim 10 is directed to a mental process without significantly more.
Claims 11-13 are essentially the same subject matter as claims 1-3, respectively, and utilize the computer environment recited in base claim 10.  Therefore, they also recite the same abstract idea without significantly more as explained above.
Claims 17-19 recite essentially the same subject matter as claims 1-3, respectively, in the form of a computer program product comprising a computer readable storage media having code stored thereon.  Therefore, they also recite the same abstract idea without significantly more as explained above.  The additional components of a computer readable storage media are recited at a high level of generality, which does not provide any meaningful limits on the abstract idea and merely perform conventional functionality of data storage.  Therefore, they are rejected for the same reasons.
Claims 1-3, 5-13, and 15-19 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg et al. (US Patent Pub 2009/0089630) (Goldenberg).
In regards to claim 1, Goldenberg discloses a method for managing information, the method comprising:
a.	identifying, by a computer system, a set of bucket hashes and comparison information for a data record, wherein the set of bucket hashes is generated from the comparison information, and wherein the set of bucket hashes and the comparison information form a metadata record (Goldenberg at paras. 0060, 0062, 0177, 0219-21)1;
b.	identifying, by the computer system, a number of candidate metadata records in a metadata database using the set of bucket hashes, wherein the number of candidate metadata records comprises a set of candidate bucket hashes and candidate comparison information (Goldenberg at paras. 0062, 0177, 0219-21)2; and
c.	determining, by the computer system, an entity membership for the data record from a comparison of the comparison information in the metadata record with the candidate comparison information in the number of candidate metadata records.  Goldenberg at paras. 0053-54, 0062-63.3
In regards to claim 2, Goldenberg discloses the method of claim 1, further comprising:
a.	creating, by the computer system, a metadata record for the data record using the set of bucket hashes and the comparison information (Goldenberg at Fig. 14; paras. 0060, 0062-63)4; and
b.	updating, by the computer system, the metadata record with the entity membership determined for the data record.  Goldenberg at para. 0053.5
In regards to claim 3, Goldenberg discloses the method of claim 1, wherein determining, by the computer system, the entity membership for the metadata record from the comparison of the comparison information in the metadata record with the candidate comparison information in the number of candidate metadata records comprises: 
a.	comparison, by the computer system, the comparison information in the metadata record with the candidate comparison information in the number of candidate metadata records to form a comparison (Goldenberg at paras. 0053, 0060, 0062-63)6;
b.	generating, by the computer system, a set of comparison scores from the comparison (Goldenberg at para. 0063)7; and
c.	determining, by the computer system, the entity membership based on comparison the set of comparison scores to a set of thresholds.  Goldenberg at para. 0063.8
In regards to claim 4, Goldenberg discloses the method of claim 1, further comprising:
a.	receiving, by the computer system, a search request from a requestor (Goldenberg at para. 0052);
b.	creating, by the computer system, a set of search bucket hashes and search comparison information using search items received in the search request from the requestor (Goldenberg at paras. 0052-53, 0060, 0062-63)9;
c.	searching, by the computer system, the metadata database for a set of candidate metadata records using the set of search bucket hashes (Goldenberg at paras. 0062-63)10;
d.	selecting, by the computer system, a candidate metadata record from the set of candidate metadata records based on a set of comparison scores for the set of candidate metadata records that indicates how similar the candidate comparison information in the set of candidate metadata records is to the search comparison information (Goldenberg at paras. 0062-63)11; and
e.	returning, by the computer system, an identified data record corresponding to the candidate metadata record to the requestor using a source identifier in the candidate metadata record.  Goldenberg at paras. 0195, 0200.12
In regards to claim 5, Goldenberg discloses the method of claim 1, wherein multiple bucket hashes can be generated in the set of bucket hashes for a single data record, and each of the multiple bucket hashes represents only a portion of an attribute in the data record.  Goldenberg at Fig. 14; paras. 0060, 0062.13
In regards to claim 6, Goldenberg discloses the method of claim 1, wherein the comparison information comprises at least one of a comparison string or a text string representing information in the data record.  Goldenberg at paras. 0054, 0062.14
In regards to claim 7, Goldenberg discloses the method of claim 1, wherein the set of bucket hashes is based on at least one of a first name, a last name, an address, a street name, a state, a zip code, a residence city, a phone number, an occupation, a business name, a birthdate, an account number, an occupation, a business telephone, a business address, or a tax identification number.  Goldenberg at paras. 0056, 0062.15
In regards to claim 8, Goldenberg discloses the method of claim 1, wherein the metadata record further comprises at least one of an entity membership, a customer identifier, a record type, a probabilistic self-score, or a time stamp.  Goldenberg at paras. 0053, 0221.16
In regards to claim 9, Goldenberg discloses the method of claim 1, wherein the set of bucket hashes and the comparison information for the data record are received from an indexing service.  Goldenberg at Fig. 4; paras. 0015-16.17
In regards to claim 10, Goldenberg discloses an information management system comprising:
a.	a computer system (Goldenberg at Fig. 4; para. 0064); and
b.	a metadata database stored in the computer system, wherein metadata records in the metadata database each comprise a set of bucket hashes, comparison information, and an entity membership (Goldenberg at Fig. 14; para. 0053)18 wherein the set of bucket hashes is generated using the comparison information and the entity membership identifies a set of related metadata records.  Goldenberg at paras. 0053, 0060, 0062-63.19
Claims 11-16 are essentially the same as claims 1-6 and 8, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 17-20 are essentially the same as claims 1-4, respectively, in the form of a computer program product comprising a computer-readable storage media with program code stored thereon ().  Therefore, they are rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are: 
Per et al. (US Patent 7,831,789) discloses a system and method for incremental backup using a comparison of data descriptors and hash values based on the descriptors.
Alcock et al. (US Patent Pub 2020/0026949) discloses a hash based search based on a hash vector generated from appearance values.
Shani et al. (US Patent Pub 2018/0365123) discloses a system and method for test comparisons based on metadata.
Forman et al. (US Patent Pub 2011/0078152) discloses a system and method for processing text by creating a hash of the text for comparison.
Heim et al. (US Patent Pub 2009/0083545) discloses a system and method for searching a collection of data using a hash function of a pattern of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 A received/new data record is standardized and attributes used for comparison (i.e., comparison information) is determined.  Furthermore, one or more attributes of the record are used to determine a bucket group (i.e., set of candidates).  The one or more attributes used to determine a bucket group are interpreted as a set of bucket hashes.  
        2 Attributes of the new record are used to create a bucket value, which corresponds to a bucket hash value.  Using the bucket value of the new record, a bucket group (i.e., set of candidate metadata records) is selected for more detailed comparison of attributes (i.e., candidate comparison information) of the data records in the bucket group.
        3 Selected attributes (i.e., comparison information) of the new data record are compared to the attributes of the records in the bucket group (i.e., comparing comparison information of the metadata record with the candidate comparison information).  Based on the comparison, the system will determine an entity identifier (i.e., entity membership) for the new data record to link it with other existing records that are sufficiently similar.
        4 The new data record, creates bucket values (i.e., bucket hashes) and selects attributes for comparison (i.e., comparison information).  These values are used to create an entry in the bucket as can be seen in Fig. 14.
        5 Entity identifier (i.e., entity membership) is associated with the new data record to link it with other records.
        6 Selected attributes (i.e., comparison information) are compared between the new data record and candidate records.
        7 A score is generated for the attribute comparison (i.e., generate a set of comparison scores).
        8 The overall scores for each comparison is compared to a threshold to determine if the records should be linked (i.e., entity membership).
        9 New/received data record, which can be a search query with attributes for comparison, which are used to create the bucket values (i.e., bucket hashes) and information to be compared (comparison information).
        10 Bucket group is identified based on the bucket values.
        11 Attributes (i.e., comparison information) are compared to same attributes of the existing members in the bucket (i.e., comparison information of candidate metadata records) and a similarity score is determined.  The score identifies whether a data record is similar enough to the input data record/search.
        12 Query results are returned to the user and include the member record and source ID.
        13 Attributes are selected to determine a bucket group.  Attribute data is used to generate a bucket value, which is used to determine a bucket group.  Para. 0062 states the buckets can be determined based on a comparison of more than one attribute.  In other words, more than one bucket value (i.e., multiple bucket hashes) can be generated for a single data record … each … represents only a portion of an attribute of the data record).
        14 Attributes such as “name” are compared, which are text or string based.
        15 Bucket value is based on one or more selected attributes to be compared.  These attributes include, for example, name, address, street, city, etc.
        16 Bucket values are created from attributes.  Entity identifier is used to link records to like records across storage systems.  
        17 The identity hub is interpreted as the indexing service.
        18 Fig. 14 shows a bucket group (i.e., metadata records in the metadata database).  Each record in the group comprises bucket hashes and attributes to be compared (i.e., comparison information).  Although not shown, para. 0053 states an entity identifier is determined to link like records.  Therefore, it is interpreted as part of the record in the bucket group (i.e., metadata record).
        19 Selected attributes are used to create a bucket value, which corresponds to a bucket hash (i.e., set of bucket hashes) and selected attributes are used for comparison (i.e., comparison information).  Lastly, an entity identifier (i.e., entity membership) is used to identify and link related records.